Citation Nr: 1329426	
Decision Date: 09/13/13    Archive Date: 09/20/13

DOCKET NO.  08-24 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from February 1996 to 
September 2004. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
In that decision, the RO adjudicated multiple claims, to 
include denying a claim of service connection for 
hypertension.  The case was before the Board in February 
2011 at which time the Board finally adjudicated all claims 
except for hypertension, which was remanded to the RO, via 
the Appeals Management Center (AMC) in Washington, DC, for 
further evidentiary development.

A review of the Virtual VA electronic records storage system 
reveals additional VA clinic records and examination 
reports, as well as an Appellant's Post-Remand Brief, which 
are not associated with the paper claims folder.

The appeal is again REMANDED to the RO via the AMC in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks to establish his entitlement to service 
connection for hypertension.  He has alleged being placed on 
anti-hypertensive medications in service due to blood 
pressure readings above 140/90.  See Veteran's statement 
received in July 2007.  His VA clinic records reflect that 
the Veteran was prescribed anti-hypertensive medications 
within one year from service discharge.  See VA clinic 
record dated August 29, 2005. 

In pertinent part, the Veteran can establish his entitlement 
to service connection for hypertension on three separate 
bases - either that hypertension first manifested in 


service or is related to an event during service pursuant to 
38 U.S.C.A. § 1110 or that hypertension manifested to a 
compensable degree within one year of service discharge.  
38 C.F.R. § 3.309(a).

As for direct service connection, VA considers systolic 
pressure of 140 mm Hg or more, or diastolic pressure of 90 
mm Hg, or more to be indicative of Stage 1 hypertension.  
See Veterans Benefits Administration (VBA) Training Letter 
00-07 (July 17, 2000) (citing to the Sixth Report of the 
Joint National Committee on Prevention, Detection, 
Evaluation, and Treatment of High Blood Pressure (1997)).  A 
diagnosis of hypertension requires 2 or more readings on at 
least 3 different days.  Id.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101, Note (1).

The Veteran's service treatment records (STRs) do not 
corroborate his report of being prescribed anti-hypertensive 
medications.  However, the STRs reflect 23 different 
occasions where the Veteran's systolic readings were 140 mm 
Hg or more.  There are no blood pressure readings meeting 
the definition of hypertension based upon 2 or more readings 
on at least 3 different days.  

The Veteran was diagnosed with hypertension within one year 
of service discharge.  To date, the available postservice 
medical records do not reflect that hypertension was 
diagnosed based upon readings of diastolic pressure of 100 
or more, or systolic pressure of 160 or more, as required 
for presumptive service connection under 38 C.F.R. 
§ 3.309(a).  See 38 C.F.R. § 4.104, DC 7101.

This case was remanded in February 2011, in part, to afford 
the Veteran the opportunity to submit private medical 
records which could potentially support an award of service 
connection for hypertension on a presumptive basis under 
38 C.F.R. § 3.309(a).  Unfortunately, the Veteran did not 
respond to the RO's request for assistance in obtaining 
these records.  

The Board remand discussion section also indicated that VA 
examination was necessary to decide this claim.  
Unfortunately, the Board decision attached to the 


record is missing page 25 which included a remand directive 
for VA examination.  The Board has attached to the record a 
complete copy of the Board's February 2011 decision and 
remand.

As such, the Board remands this case to afford the Veteran 
another opportunity to substantiate his claim.  The Board 
urges the Veteran to read the contents of this remand which 
advises him of two separate bases which could lead to a 
service connection award.  The Board also reminds the 
Veteran that his private medical records within one year of 
service discharge may be critical for adjudicating his 
claim, and that he holds the ultimate burden to assist VA in 
obtaining these records which require his assistance in 
obtaining.  See Dusek v. Derwinski, 2 Vet. App. 519, 522 
(1992) (quoting Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (claimant cannot wait passively for VA assistance in 
circumstances where claimant may or should have information 
in obtaining the putative evidence).

After the Veteran has been afforded a reasonable opportunity 
to submit additional evidence in support of his claim, the 
Veteran should be provided with a VA hypertension 
examination to obtain an opinion as to whether such is 
related to active service.  See 38 C.F.R. § 3.159(c)(4); see 
also McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the name 
and address of the medical provider who 
first diagnosed his hypertension.  After 
securing any necessary release, the RO/AMC 
should obtain these records.  

2.  Obtain relevant VA outpatient 
treatment records dating from August 2004 
to August 2005, and since November 19, 
2012 from the VA Medical Center in 
Fayetteville, North Carolina. 

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA hypertension examination to 
obtain an opinion as to the possible 
relationship between his current 
hypertension and active service.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination. 

Following review of the claims file and 
examination of the Veteran, the examiner 
should opine as to whether it is at least 
as likely as not (50 percent probability 
or greater) that the Veteran's current 
hypertension arose during service, or is 
otherwise related to his military service, 
including the elevated systolic blood 
pressure readings contained therein.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached. 

4.  Following the completion of the above, 
the RO/AMC should review the evidence and 
determine whether the Veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2012).

